GREEVY, P. J.,
Defendant, Wayne Omar Bradley, is presently incarcerated in the Lycoming County Prison awaiting action by the grand jury on charges of murder and assaults with intent to kill, alleged to have occurred on May 2, 1970.
On the date of the alleged offenses, defendant was arrested and was interrogated at length by officers of the Pennsylvania State Police. The said interrogation was recorded on a tape recorder.
Wayne Omar Bradley, through counsel, requested the district attorney to furnish him with a copy of, or afford him an opportunity to make a copy of the *596said tape recorded statement. The district attorney has refused this request.
The matter is now before us on Wayne Omar Bradley’s application for permission to make a copy of the tape. Hearing was held on June 23, 1970, and argument made by counsel.
Rule 310, Rules Criminal Procedure, provides:
“. . . The court may order the attorney for the Commonwealth to permit the defendant or his attorney, and such persons as are necessary to assist him, to inspect and copy or photograph any written confessions and written statements made by the defendant.”
No distinction is made in the rule between statements written on paper by defendant’s hand, typewritten and signed by defendant, or statements written on magnetic tape by defendant’s voice, and we find that no distinction would be justified in this case.
The rule further provides that “. . . upon proof by the defendant, after hearing, of exceptional circumstances and compelling reasons . . .” other discovery or inspection may be ordered.
Exceptional circumstances and compelling reasons have been shown in this case.
We make the following
ORDER
And now, June 26, 1970, it is ordered and directed, that the District Attorney of Lycoming County, prior to 5 p.m., June 27, 1970, permit the attorney for Wayne Omar Bradley to make a tape copy of the tape-recorded statement made by Wayne Omar Bradley to officers of the Pennsylvania State Police, or/ in lieu thereof, to furnish a tape copy of the same to the attorney for Wayne Omar Bradley.
Expenses and costs connected therewith to be paid by Wayne Omar Bradley.